Citation Nr: 9906559	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-03 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for the residuals of 
frostbite of the feet.

4.  Entitlement to service connection for the residuals of 
malnutrition.

5.  Entitlement to service connection for an anxiety 
disorder.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for arthritis of the 
knees.

9.  Entitlement to service connection for arthritis of the 
shoulders.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
December 1945.  He was a prisoner of war (POW) of the German 
government from January 11, 1945 to April 2, 1945.  This 
appeal arises from an August 1993 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which denied 
service connection for hepatitis, a stomach condition, the 
residuals of frozen feet, the residuals of malnutrition, 
anxiety, a heart condition, hypertension, and arthritis.  The 
notice of disagreement was received in November 1993.  The 
statement of the case was issued in December 1993.  The 
veteran's substantive appeal was received in December 1993.

This matter was Remanded by the undersigned in March 1996 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran was a POW for almost three (3) months.

2.  While the veteran gave a history of having had hepatitis 
in service and current tests are indicative of past exposure 
to a hepatitis A infection, there is no current evidence of 
active hepatitis or any residuals thereto.

3.  The veteran's claim for service connection for hepatitis 
is not plausible.

4.  Medical evidence confirming a diagnosis of a stomach 
disorder has not been presented.

5.  The veteran's claim for service connection for a stomach 
disorder is not plausible.

6.  The veteran's claim for service connection for frozen 
feet is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of his claim.

7.  The veteran does not have residuals of frostbite of the 
feet, based on the most probative evidence of record.

8.  The veteran's claim for service connection for 
malnutrition is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of his claim.

9.  The veteran does not have residuals of malnutrition based 
on the most probative evidence of record.

10.  There is no credible medical evidence that demonstrates 
that the veteran has been diagnosed as having an anxiety 
disorder.

11.  The veteran's claim for service connection for an 
anxiety disorder is not plausible.

12.  The veteran has been presently diagnosed as having 
hypertension.

13.  There is no competent medical evidence linking the 
veteran's hypertension to military service.

14.  The veteran's claim for service connection for 
hypertension is not plausible.

15.  The veteran's claims for service connection for 
arthritis of the knees and shoulders are plausible, and the 
RO has obtained sufficient evidence for an equitable 
disposition of his claim.

16.  The presence of traumatic arthritis of the knees and 
shoulders has been ruled out by history.

17.  The veteran's claim for service connection for a heart 
disability is plausible, and the RO has obtained sufficient 
evidence for an equitable disposition of his claim.

18.  The veteran suffered from swelling in his lower 
extremities during his military service, based on history 
given by him.

19.  The veteran has a current diagnosis of arteriosclerotic 
coronary heart disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hepatitis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran has stated a well-grounded claim for service 
connection for frostbite of the feet, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).

4.  Residuals of frostbite were not incurred in or aggravated 
by wartime service, nor may frostbite be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).

5.  The veteran has stated a well-grounded claim for service 
connection for the residuals of malnutrition, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

6.  The residuals of malnutrition were not incurred in active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309 (1998).

7.  The claim of entitlement to service connection for an 
anxiety disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The veteran has presented well-grounded claims for 
service connection for arthritis of the knees and shoulders, 
and the Department has satisfied the duty to assist.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).

10.  Arthritis of the knees was not incurred in active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.307, 3.309 (1998).

11.  Arthritis of the shoulders was not incurred in active 
military service, nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309 (1998).

12.  The veteran has presented a well-grounded claim for 
service connection for a heart disability, and the Department 
has satisfied the duty to assist.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).

13.  Heart disease is presumed to have been incurred during 
active service which included three (3) months of prisoner of 
war status.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed an original claim in September 1992 seeking 
service connection for hepatitis, stomach problems, frozen 
feet, malnutrition, anxiety and stress problems, 
hypertension, a heart condition, and arthritis, all of which 
he contended arose during his internment as a POW during 
World War II.  The RO wrote to the medical care providers 
listed by the veteran on his claim form and requested the 
veteran's treatment records.  In October 1992, the RO asked 
the veteran for information relating to his service, and the 
veteran filed a Statement of the Case in November 1992 in 
which he stated that he had served with the 79th Division and 
suffered "much trauma" as a POW.

Medical records from John D. Bayuk, M.D., dated from May 1992 
to September 1992 were associated with the claims folder.  
Those records consisted of laboratory test results and 
radiological tests.  Notably, an abdominal ultrasound 
revealed a contracted gallbladder with gallstone.  The study 
was negative for aneurysm of the abdominal aorta.

The RO also received copies of the veteran's honorable 
discharge certificate and his Enlistment Records and Report 
of Separation.  The documents indicate that the veteran was 
discharged from the 25th Headquarters Special Troops 4th Army 
at Camp Gruber, Oklahoma.

In a letter received in November 1992, Joseph V. Klag, D.O., 
reported that he had first seen the veteran in September 1989 
when he was seen in consultation after having sustained a 
non-Q wave anterior wall myocardial infarction.  Dr. Klag 
indicated that he had last seen the veteran in October 1989.  
Records of treatment at Aliquippa Hospital in September 1989 
were attached.  They showed admission with an impression of 
unstable angina, hypertensive heart disease.  A consultation 
was requested.  At that time, the veteran reported that he 
been experiencing chest discomfort the past week and also had 
"classic" exertional related chest tightness.  He gave a 
history of hypertension for years.  He also indicated that he 
had been a smoker up until 1984.  Besides being on 
antihypertensive medications, the veteran stated that he was 
in excellent health.  He said that the only time he was in 
the hospital was after he was a POW during World War II.  
Following a physical examination, the impression was 
obstructive coronary artery disease.  The veteran underwent 
cardiac catheterization in September 1989.  The diagnoses on 
discharge were unstable angina, hypertension, 
arteriosclerotic heart disease, and recent myocardial 
infarction, recurrent angina.  The veteran was noted to have 
been a POW during World War II, and that the experience had 
had a significant anxiety effect on him.  He was also noted 
to have had hepatitis during his captivity.

The National Personnel Records Center (NPRC) responded to the 
request for information about the veteran's military service 
and medical records by noting that his records, if any, were 
lost in the fire of July 1973.  A search for records through 
the Surgeon General's Office (SGO) was negative.  However, an 
addendum attached in apparent response to a follow-up inquiry 
noted that the NPRC was unable to identify a 79th Infantry at 
Camp Gruber, Oklahoma, but it had searched the sick reports 
of Company B, 79th Infantry Training Battalion at Camp 
Roberts, California, for July 1944 and found no records 
relating to the veteran.

In May 1993, the veteran was afforded a VA general medical 
examination.  He gave a history of status post hepatitis, 
stomach problems, frozen feet, hypertension, coronary artery 
disease with malnutrition, and traumatic degenerative joint 
disease of the shoulders and knees.  With regard to his 
stomach, he said that he had a history of nausea and some 
vomiting intermittently.  He reported that, even though he 
had never had an upper gastrointestinal series, the general 
feeling by previous physicians was that he had a "shrunken 
stomach secondary to malnutrition."  He reported that he had 
a constant "growling" stomach.  He denied current 
intermittent vomiting, hematemesis or melena.  The veteran 
stated that his weight had remained at about 148 pounds.  He 
did not appear anemic.  The diagnosis was status post 
hepatitis and chronic malnourished upper digestive system.  
The examiner indicated that the veteran would be sent for 
laboratory work to determine whether he had hepatitis.

With regard to his heart, the veteran reported that he was 
receiving treatment through the Highland Drive VA Medical 
Center (VAMC), and that he had undergone angioplasty in 1990.  
His blood pressure was 148/94.  X-ray results were normal.  
In light of his recent angioplasty, a stress test was not 
performed.  The diagnosis was coronary artery disease.  The 
examiner stated that it was "felt seriously" that the 
veteran's coronary artery disease may have been etiologically 
related to chronic malnutrition experienced during his days 
as a POW.  

An examination of the veteran's feet revealed plus/minus 
pulsation of the dorsalis pedis bilaterally.  The veteran 
stated that his feet would become extremely cold and painful 
during inclement weather.  The feet were pale and had no 
deformities.  There were also no secondary skin or vascular 
changes.  The diagnosis was history of frozen feet and a 
diminution in the dorsalis pedis pulse.  

The veteran reported painful shoulders and knees.  There was 
no deformity or swelling.  There was no lateral instability.  
The range of motion of the shoulders was flexion and 
abduction to 180 degrees and internal and external rotation 
to 90 degrees bilaterally.  The knees also fell within normal 
limits of flexion to 140 degrees bilaterally and extension to 
zero (0) degrees bilaterally.  As the veteran would be a 
candidate for traumatic arthritis, he was referred for x-rays 
of the knees and shoulders.  X-rays of the knees revealed 
mild degenerative joint disease bilaterally.  There was no 
indication that x-rays of the shoulders were taken.  The 
diagnosis was traumatic degenerative joint disease of the 
knees and shoulders.

The veteran was afforded a VA psychiatric examination in July 
1993.  The examination was conducted by a psychologist as 
well as a psychiatrist.  Following a detailed evaluation and 
review of the veteran's background and social/clinical 
histories, the "overall clinical impression was one of mild 
dementia in a man with a number of medical illnesses about 
which he is understandably preoccupied to the point of having 
an adjustment reaction with mixed emotional features (anxiety 
and depression)."  Although the veteran was certainly 
exposed to traumatic experiences in combat and as a POW, the 
examiners found that there was insufficient evidence of 
symptoms that would justify a diagnostic impression of PTSD.  
The diagnosis was mild dementia, probably related to 
cerebrovascular insufficiency and adjustment disorder, with 
mixed emotional features, anxiety and depression, secondary 
to concerns about his failing physical health.

By a rating action dated in August 1993, service connection 
for hepatitis, a stomach condition, the residuals of frozen 
feet, a heart condition, the residuals of malnutrition, 
anxiety, hypertension, and arthritis of the knees and 
shoulders was denied.  The RO found that there was no 
evidence that those conditions were incurred in service or 
during the one (1) year presumptive period, where applicable.  
Based on the veteran's status of being a former POW, the RO 
also held that there was no evidence that the veteran 
currently suffered from frozen feet, malnutrition, anxiety 
and traumatic arthritis.

In a January 1996 Written Brief Presentation, the veteran's 
representative argued that the VA had failed to advise the 
veteran that he was entitled to a POW Protocol Examination as 
specified by the Veterans Benefits Administration Circular 
21-91-2.  The representative added that the veteran's general 
medical examination was incomplete.

The matter was Remanded by the Board in March 1996.  The RO 
was ordered to afford the veteran a POW protocol examination 
to include a social survey.  The examination was also to 
include special examinations in the fields of 
gastroenterology, cardiology, orthopedics, and psychiatry.  
Further, noting that the search effort conducted by the NPRC 
had been focused on the wrong base, organization, and date, 
the Board asked that the NPRC search for sick reports for 
mention of the veteran from May to November 1945 at the 25th 
Headquarters Special Troops 4th Army, Camp Gruber, Oklahoma.

In April 1996, the RO requested that the veteran complete and 
return medical release forms for any health care provider who 
had treated him for hypertension, a heart condition, the 
residuals of malnutrition, hepatitis, or arthritis since his 
discharge.  This was to include his treatment from Drs. Sorr 
and Bayuk.  The RO also indicated that records from 
employment physical examinations would be probative in the 
adjudication of his claim and could be submitted.  After his 
medical records were received, the veteran was told that he 
would be afforded a VA POW protocol examination.

The veteran responded in May 1996.  He expressed a reluctance 
to appear for any additional VA examinations.  Due to his 
problem with incontinence, he said that traveling to the VAMC 
for an examination was difficult.  He further stated that he 
had received treatment for hepatitis shortly after his 
discharge from a Dr. Wilburt.  However, he said that Dr. 
Wilburt had been dead for many years, and that his medical 
records were no longer available.

A copy of an x-ray report of the veteran's shoulders dated in 
May 1993 was associated with the claims folder.  The 
impression was mild osteoarthritis involving both shoulder 
joints.  There was also some soft tissue calcification 
adjacent to the greater tuberosity of the right humerus 
suggesting calcific tendonitis.

As part of a claim for special monthly pension benefits, the 
veteran was afforded an Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance in January 
1997.  He complained of weakness, difficulty with vision, and 
cold extremities.  His fine hand movements were slow and 
unsteady due to arthritis.  Following a physical examination, 
he was diagnosed as having glaucoma and severe visual 
impairment, coronary artery disease, hypertension, benign 
prostatic hypertrophy, a tremor, and chronic obstructive 
pulmonary disease.

In February 1997, the NPRC reported that it had searched the 
sick reports from the 25th Headquarters Special Troops 4th 
Army from May to November 1945 at Camp Gruber, Oklahoma.  The 
veteran was noted to have taken sick on August 8, 1945, and 
that he was hospitalized on September 13, 1945.  There is no 
indication as to the cause of his hospitalization or when he 
was released from the hospital.

Medical records from Dr. Bayuk, West Penn Hospital, Dr. Klag, 
and Aliquippa Hospital dated from August 1986 to July 1992 
were associated with the claims folder.  Those records 
reflect primarily the veteran's suffering a myocardial 
infarction in September 1989 and his subsequent angioplasty.  
Again, during this period of hospitalization, the veteran 
reported that he was treated for hepatitis in service, and 
that he had been suffering from anxiety ever since he was 
held as a POW.  He was further noted to have had a history of 
hypertension and coronary artery disease.  In addition, 
treatment records from Dr. Bayuk show that the veteran 
received evaluations for complaints of angina and left 
shoulder pain.  The records contained no reference to 
complaints or treatment of frozen feet, the residuals of 
malnutrition, the residuals of hepatitis, or a stomach 
disorder.  There were also no findings that related the 
veteran's hypertension or arteriosclerotic coronary heart 
disease to his military service.

Medical records from the Pittsburgh VAMC dated from July 1992 
to September 1992 show that the veteran enrolled in the 
mental health care and POW program.  According to his 
daughter, the veteran was exposed to significant trauma 
during his military time including hepatitis.  He was tense 
and somewhat guarded.  While he answered questions, he did 
not volunteer information.  He said that he was "too old for 
this," but that his family insisted that he come.  He 
reported anxiety and much social withdrawal.  His overall 
level of functioning was poor.  The impression was rule out 
PTSD.

In February 1998, the veteran was afforded a VA POW protocol 
examination.  He gave a history of chronic hepatitis, peptic 
ulcer disease, cholelithotomy, and irritable bowl syndrome.  
He also complained of moderate residuals of frozen feet.  He 
said that the frostbite was caused when he was a POW.  In 
addition to suffering from frostbite of the feet, he stated 
that he was not provided enough food.  He denied diarrhea, 
nausea, vomiting, and an ulcer.  He did not have any edema.  
The veteran indicated that his feet and hands were always 
cold.  He denied numbness but endorsed pain in the toe.  The 
veteran said that he was diagnosed as having hepatitis B in 
1945, and that he had suffered from poor circulation since 
that time.  He also stated that he had discomfort in the left 
shoulder, knees, left hip, and left elbow.  

On physical examination, the veteran was about 64 1/4 inches 
tall and weighed 152 pounds.  His blood pressure was 180/90 
lying down, 150/90 sitting up, and 160/90 standing up.  He 
had a mid-systolic click, regular sinus rhythm.  His abdomen 
was obese but normal.  There were no bruits or palpable 
masses.  He had a bilateral inguinal hernia and an abdominal 
hernia.  There was no musculoskeletal swelling or tenderness.  
There was slight lordosis scoliosis of the lumbar spine.  He 
had pulses in both his feet.  Sensory and motor examinations 
were intact.  He denied depression and auditory or visual 
hallucinations.  The relevant diagnoses were as follows: 
residuals of frostbite of both feet; ischemic heart disease 
secondary to coronary artery disease; history of hepatitis; 
and history of hypertension.  The examiner stated that there 
were no signs of athetosis, beriberi, chronic dysentery, 
irritable bowel syndrome, or peptic ulcer disease.  In that 
regard, she said that the veteran appeared well nourished and 
well developed.  She also indicated that there was no 
evidence of psychosis, depression, or peripheral neuropathy.  
While the veteran complained of joint discomfort, the 
examiner was unsure whether he suffered from post-traumatic 
arthritis.  The examiner noted that the veteran's record was 
not available for review.

The veteran was also afforded a VA gastroenterology 
examination in February 1998.  Following his release as a 
POW, he stated that he went home on a 60-day furlough.  He 
said that he "turned yellow" at that time, and that he was 
diagnosed by his private doctor as having jaundice.  He 
indicated that he did not receive any formal treatment.  
Rather, on his private physician's advice, he rested and ate 
a good diet.  The veteran opined that he had contracted 
hepatitis because his buddy in the POW camp had hepatitis.  
He denied any kind of vomiting, hematemesis, melena, or 
hematochezia.  He also denied any abdominal pain or early 
satiety.  He claimed that he had a good appetite, and that 
his weight had remained stable for the past year.  In fact, 
the veteran denied any excessive weight gain or loss or any 
symptoms of steatorrhea, malabsorption, or signs of 
malnutrition.  However, he did endorse decreased energy.  
With regard to his small and large intestines, the veteran 
denied diarrhea, bloating, excess gas, abdominal pain, or any 
change in his stool caliber or bowel habits.  He said that he 
used milk of magnesia on a weekly basis due to periodic mild 
constipation.  He denied a history of peptic ulcer disease.

Objectively, the veteran had no hepatosplenomegaly.  His 
abdomen was nontender.  There was evidence of a ventral 
hernia and bilateral inguinal hernias.  There were no signs 
of malnutrition, muscle wasting, or cachexia.  Complete 
laboratories were ordered.  The veteran had hepatitis B 
surface antigen negative, hepatitis B surface antibody 
negative, hepatitis C antibody negative, hepatitis A IgM 
negative, and Hepatitis A total Ab positive.  The examiner 
stated that these findings were indicative of a past 
hepatitis A infection that was not currently active.  The 
examiner felt that the veteran's jaundice during service was 
"most likely self-limiting hepatitis A."  

The impression was self-limiting hepatitis A with a normal 
liver profile.  The examiner stated that there was no 
evidence of any malnutrition with very normal total protein 
and albumin levels and no evidence of muscle wasting or 
catabolic signs of malnutrition.  There was also no history 
of peptic ulcer disease or present symptomatology of the 
same.  The examiner added that the veteran also did not seem 
to suffer from any kind of chronic dysentery or irritable 
bowel syndrome.

A VA cardiology examination was also conducted in February 
1998.  He indicated that he developed chest pain in 1989, and 
that he underwent cardiac catheterization and angioplasty.  
Since that time, he stated that he had not had symptoms of 
chest pain, unusual dyspnea on exertion, fatigue, syncope, 
palpitations, or diaphoresis.  The veteran reported taking 
medications for hypertension.  He said that he had had a 
problem with hypertension since the 1960s.  The examiner 
indicated that she was unable to complete the examination 
without specific tests being performed.  She stated that a 
Persantine-thallium test was needed to determine if there was 
any residual ischemia in the veteran.  Noting that the 
veteran had been scheduled to return to the University Drive 
VAMC in three (3) months for additional testing, the examiner 
maintained that she could complete the examination without 
some sort of data.

The veteran's February 1998 evaluations also consisted of a 
VA psychiatric examination.  He denied any inpatient or 
outpatient treatment for psychiatric reasons.  When asked 
whether he had difficulty with anxiety or depression, he 
stated "I don't worry too much about anything."  He 
indicated that there was no use in worrying.  He said that he 
was disgusted with himself because of his lack of ability to 
do things as he used to.  He denied irritability and anger.  
While the veteran denied nightmares, his daughter reported 
that her mother told her that the veteran would sometimes 
shout in his sleep.  The veteran denied "any psychiatric 
symptoms consistent with anxiety, depression, or PTSD."  He 
acknowledged occasional intrusive thoughts about other POWs 
every few months.  He said that he coped with his memories of 
his POW experiences by distracting himself with projects.  
The impression was mild dementia, probably related to 
cerebrovascular insufficiency.

In March 1998, a social survey was conducted.  The veteran 
did not appear to have any cognitive deficits and appeared to 
be a reliable historian.  He complained of poor circulation 
and general intolerance to cold weather.  He recalled that he 
was only issued combat shoes, and that his feet were wet and 
cold when he was in Europe.  He said that his feet would 
often swell and become stiff.  He remembered that he would 
often have to stay in his foxhole for 24 hours.  After being 
captured in April 1945, the veteran stated that he spent five 
(5) days in a boxcar prior to arriving at the POW camp.  He 
said that he was only fed one (1) meal a day of bread and 
soup broth during this trip.  He remembered that the camp's 
conditions were deplorable.  He asserted that the prisoners 
were malnourished.  After being liberated and sent home, the 
veteran stated that he became very ill with hepatitis.  While 
his color improved after 14 days, he said that he started 
vomiting and had severe diarrhea.  He recalled that he was 
hospitalized for 89 days, and that he was diagnosed as having 
severe malnutrition.  He said that he was given vitamin shots 
and intravenous feedings.  He indicated that he was released 
from the hospital shortly before his discharge from service.  
He reported that he returned to work with the highway 
department.  The interviewer's impression was that the 
veteran had always had an inability to tolerate cold weather 
in his feet and hands.  The veteran was believed to be fully 
capable of handling his own personal affairs.

Finally, the veteran was afforded a VA rheumatology 
examination in March 1998.  He specifically stated that he 
"did not experience any trauma during his Army service."  
His only complaint pertaining to his feet was that, during 
warm weather, he got tiny blisters and itching between the 
toes.  With regard to arthritis, the veteran said that he 
experienced some aching of the knees during damp weather, and 
that he intermittently felt discomfort in his left shoulder.  
His posture and gait were normal.  His musculature was 
"excellent for his age," and there was no atrophy.  The 
ranges of motion of the veteran's knees and shoulders were 
equal and normal.  The only slight abnormality of the 
musculo-skeletal examination was limited inversion and 
eversion of the left subtalar joint.  The nail of the left 
hallux showed vertical onycholysis of 20 percent of the nail 
plate.  The skin of the feet and the feet in "all aspects" 
were normal.  The examiner found that there were no residuals 
of frostbite of the feet by history or examination.  The 
veteran's complaints of blisters and itching between his toes 
were attributed to hyperhidrosis.  There were also no 
objective findings of arthritis of the knees or shoulder.  
The minimal radiographic changes were felt to be "entirely 
compatible" with the eighth decade of life.  Moreover, since 
the veteran stated that he did not encounter trauma in 
service, the examiner opined that traumatic arthritis was 
ruled out by history.

The cardiology examiner sent certified letters sent to the 
veteran in February 1998 and April 1998.  Therein, the 
examiner indicated that the veteran's daughter had expressed 
her reluctance in bringing him in for any more tests.  The 
veteran was advised by the examiner that his scheduled April 
1998 diagnostic evaluation was necessary to the examination 
process.  An addendum to the cardiology report dated in April 
1998 indicated that the veteran's daughter canceled the tests 
that had been ordered.  There were no findings as to whether 
the veteran's heart disability was attributable to his 
internment as a POW.

In June 1998, service connection for hepatitis, a stomach 
condition, frozen feet, the residuals of malnutrition, 
anxiety, a heart condition, hypertension, and arthritis of 
the knees and shoulders was denied.  The veteran was 
furnished a supplemental statement of the case dated that 
same month.

II.  Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 1991).  
Where a veteran served 90 days or more during a period of 
war, and arthritis, psychoses, peptic ulcers, and/or 
cardiovascular disease to include hypertension become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Further, if a veteran is: 

(1) A former prisoner of war and; (2) as 
such was interned or detained for not 
less than 30 days, the following diseases 
shall be service-connected if manifest to 
a degree of 10 percent or more at any 
time after discharge or release from 
active military, naval, or air service 
even though there is no record of such 
disease during service, provided the 
rebuttable presumption provisions of § 
3.307 are also satisfied.

Avitaminosis.
Beriberi (including beriberi heart 
disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy 
associated with
 malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive 
neurosis).
Organic residuals of frostbite, if it is 
determined that the
 veteran was interned in climatic 
conditions consistent
 with the occurrence of frostbite.
Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where 
directly related to infectious causes.

Note: For purposes of this section, the 
term beriberi heart disease includes 
ischemic heart disease in a former 
prisoner of war who had experienced 
localized edema during captivity.

38 C.F.R. § 3.309(c).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

A.  Hepatitis, Stomach Disorder,
and an Anxiety Disorder

In the instant case, no medical evidence has been presented 
or secured to render plausible a claim that the veteran 
currently suffers from active hepatitis or chronic residuals 
referable thereto.  The fact that he developed jaundice in 
service that may have been the result of hepatitis is not 
dispositive.  On VA examination in February 1998, hepatitis B 
and C serology results were negative.  Further, although he 
tested positive for past hepatitis A, there was no evidence 
of active hepatitis A or abnormal liver function.  The 
examiner opined that the veteran probably suffered from a 
self-limiting hepatitis A in service.  The diagnosis of 
status post hepatitis as noted on the May 1993 examination is 
insufficient to establish that he currently has hepatitis or 
the residuals thereto.  In other words, there is no evidence 
that the veteran currently suffers from hepatitis or the 
chronic residuals thereto.  

Similarly, the veteran has submitted no current medical 
evidence establishing that he has current diagnoses of a 
stomach disorder or a chronic anxiety disorder.  The 
veteran's opinion, standing alone, is insufficient to 
establish a diagnosis of stomach disorder or a chronic 
anxiety disorder.  There is no evidence that the veteran is a 
medical professional.  Therefore, he lacks the expertise to 
render a medical opinion regarding whether he has a chronic 
stomach disorder or anxiety disorder.  See Espiritu.  
Furthermore, on VA examinations in February 1989, the veteran 
was not found to have any evidence of peptic ulcer disease, 
irritable bowel syndrome, anxiety, depression, or PTSD.  In 
so deciding, it is noted that the veteran was found to have 
anxiety.  However, this was identified as a symptom of an 
adjustment reaction and not an "anxiety state," a 
disability for which the presumption of service connection 
may be granted.

The Court has held in Brammer v. Derwinski, 3 Vet. App. 223 
(1992) that in the absence of proof of a present disability, 
there can be no valid claim for service connection.  An 
appellant's belief that he or she is entitled to some sort of 
benefit simply because he or she had a disease, injury or 
exposure while on active service is mistaken, as Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents have resulted 
in a disability.  Accordingly, the claims for service 
connection for chronic hepatitis, a stomach disorder, and an 
anxiety disorder must be denied.

B.  Residuals of Frostbite

As referenced above, the first inquiry must be whether the 
veteran has stated a well-grounded claim as required by 
38 U.S.C.A. § 5107(a).  In the instant case, the veteran has 
presented a claim for service connection for the residuals of 
frostbite that is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  There is a diagnosis of the residuals of 
frostbite and, as the veteran was interned as a POW for more 
than 30 days, the need to establish a causal nexus is not 
required.  See 38 C.F.R. § 3.309(c).  The Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

On review of the record in this case, the Board notes a 
conflict of evidence regarding whether the veteran suffers 
from the residuals of frostbite of the feet.  On the one 
hand, the veteran was diagnosed as having frozen feet after 
undergoing a VA general medical examination.  There was no 
evidence, however, of foot deformity or secondary skin or 
vascular changes of the feet.  Similarly, the veteran was 
diagnosed as having the residuals of frostbite at his 
February 1998 POW examination based solely on his claim of 
having frostbite with complaints of pain.

The VA rheumatoid specialist, on the other hand, rendered an 
opinion based on a thorough physical examination of the feet.  
At the March 1993 rheumatology examination, the veteran 
stated that his only complaint related to his feet was that 
he developed tiny blisters and itching between his toes 
during warm weather.  In this regard, on physical 
examination, the examiner indicated that the skin of the feet 
and the feet in all aspects were normal.  Thus, neither by 
history nor examination was there any evidence of residuals 
of frostbite of the feet.  The veteran's complaints of 
blisters and itching between his toes were attributed to 
hyperhidrosis.

On evidentiary evaluation, the Board finds that the report 
submitted by the VA specialist constitutes significantly 
probative evidence inasmuch as it entails a review of the 
veteran's medical history performed by a specialist in the 
field of rheumatology.  Moreover, the VA specialist 
specifically noted that there was no physical or historical 
evidence to support a diagnosis of the residuals of 
frostbite.  By contrast, the conclusions and diagnoses found 
in the reports provided by the VA general medical and POW 
examiners have greatly diminished probative value because 
they do not appear to be supported by any physical evidence.  
Moreover, the May 1993 examination report contained a rather 
significant conflict in its findings.  Notably, while the 
veteran was diagnosed as having frozen feet and/or residuals 
of frostbite of the feet, the examiner indicated that the 
veteran's feet were essentially normal, except for a 
diminished dorsalis pedis pulse.  He did not attribute the 
diminished dorsalis pedis pulse to his "frozen feet."  In 
summary, the March 1998 examination report from the VA 
specialist clearly outweighs the findings rendered by the 
other VA examiners.  See Gabrielson v. Brown, 7 Vet.App. 36 
(1994) (the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran).

As such, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim for service 
connection for the residuals of frostbite of the feet.

C.  Malnutrition

With regard to his claim for service connection for 
malnutrition or the residuals thereto, the Board finds that 
the claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Again, he has presented a claim which is 
plausible.  There is a diagnosis of a chronic malnourished 
upper digestive system and, as the veteran was interned as a 
POW for more than 30 days, the need to establish a causal 
nexus is not required.  See 38 C.F.R. § 3.309(c).  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5107(a).

The May 1993 diagnosis of "chronic malnourished upper 
digestive system" appears to be based on the veteran 
reporting that previous physicians had diagnosed him as 
having a "shrunken stomach" due to malnutrition.  There 
were no findings supporting this diagnosis.  There were, 
however, complaints of some nausea and vomiting 
intermittently.  Importantly, the veteran reported that his 
weight of 148 pounds was maintained.  

At his February 1998 VA gastrointestinal examination, the 
veteran claimed that he had a good appetite, and that his 
weight had remained stable for the past year.  He denied any 
excessive weight gain or loss or any symptoms of steatorrhea, 
malabsorption, or signs of malnutrition.  He also denied 
vomiting.  Although he did endorse decreased energy, the 
examiner found that there was no evidence of any 
malnutrition.  She said that the veteran had a very normal 
total protein and albumin levels with no evidence of muscle 
wasting or catabolic signs of malnutrition.  Interestingly, 
the veteran was described as "obese."  The undersigned 
finds this physician's conclusion as to the absence of signs 
of malnutrition to be more plausible in view of the lack of 
objective evidence of malnutrition at any time postservice.  
It is also noteworthy that this examiner based her conclusion 
on laboratory studies, which the prior examiner did not 
consider.

Thus, while the veteran has been diagnosed as having the 
residuals of malnutrition, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim.

D.  Hypertension

Here, there remains no medical evidence to establish a causal 
link between the veteran's military service and his diagnosed 
hypertension.  The veteran has not offered any medical 
opinion that attributes his diagnosed hypertension to his 
military service.  The veteran's opinion that internment as a 
POW caused his hypertensive disability does not meet this 
standard.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  Moreover, the Board observes that the 
veteran has not claimed that he suffered from hypertension in 
service.  The presence of a chronic disability in service was 
not shown.

Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  The Board notes that neither the veteran nor 
anyone acting on his behalf has submitted any evidence 
suggesting symptoms of hypertension prior to 1980s.  Equally 
important, since hypertension is not a disability in which a 
lay person's observation is competent, medical evidence is 
required to demonstrate a relationship between his current 
hypertension and any symptoms post-service.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 Vet. App. 465 
(1994).  No such medical evidence has been submitted in this 
case.


E.  Arthritis of Knees and Shoulders

The veteran has presented claims for service connection for 
arthritis of the knees and shoulders which is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented claims which are plausible.  On VA examination in 
May 1993, the veteran was diagnosed as having traumatic 
arthritis of the knees and shoulders which is one of the 
presumptive conditions listed under 38 C.F.R. § 3.309(c).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5107(a).

The only medical evidence of the veteran having been 
diagnosed as having post-traumatic arthritis is contained in 
the report of VA examination in 1993.  At that time, the 
veteran gave a history of being diagnosed as having traumatic 
degenerative joint disease of the knees and shoulders.  He 
made no reference to any type of trauma suffered in service 
or during his internment as a POW.  Nevertheless, considering 
this history and his complaints of painful shoulders and 
knees, the general medical examiner diagnosed the veteran as 
having traumatic degenerative joint disease of the knees and 
shoulders.  However, the Board finds that this diagnosis 
appears to have been based merely on a reiteration of 
information given to the doctor by the veteran and therefore, 
it is not persuasive.  

Further, at his March 1998 rheumatology examination, the 
veteran specifically stated that he "did not experience any 
trauma during his Army service."  Therefore, the 
rheumatology examiner determined that traumatic arthritis 
could be ruled out by history.  The claim for service 
connection for arthritis of the knees and shoulders is simply 
not established by the evidence of record.

Finally, the Board observes that the veteran's claims folder 
does not appear to have been reviewed in conjunction with his 
February 1998 POW protocol examination, and that the 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Nevertheless, the Board finds that the veteran has not been 
prejudiced because he was afforded subsequent examinations by 
specialists who had access to his claims folder.

F.  Heart Disease

The veteran has presented a claim for service connection for 
a heart disability which is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  The evidence of record shows that the 
veteran has given a history of swollen feet during his 
internment as a POW and he has a current diagnosis of 
arteriosclerotic coronary heart disease (ischemic heart 
disease) which is one of the presumptive conditions listed 
under 38 C.F.R. § 3.309(c).  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist.  38 U.S.C.A. § 5107(a).

At his March 1998 social survey which was completed by the 
veteran in connection with POW examinations, the veteran 
reported that he experienced swelling of the feet during his 
period as a POW.  The undersigned acknowledges that there is 
no evidence that the veteran complained of swollen feet in 
service prior to this survey.  However, in considering his 
credibility, the undersigned believes that the veteran has 
been forthright and truthful in his recollection of events 
surrounding his captivity.  In this regard, he has 
specifically denied symptoms that would bolstered his claim 
for service connection on other issues.  Furthermore, 38 
U.S.C.A. § 1154(West 1991) provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  See also VA's Adjudication Procedure Manual, 
M21-1, part VI, para. 7.71(c)(3) Section 7.71c(3) (VA must 
accept the statements of former POWs about the disabilities 
or disease incurred during or immediately prior to 
confinement as proof of service incurrence so long as 
residual disability is found that can be attributed to the 
alleged service incident).  Thus, the Board finds that the 
veteran has presented credible evidence that he suffered from 
edema in service.

The record also shows that the veteran was diagnosed as 
having arteriosclerotic heart disease and coronary artery 
disease since the 1980s, that he suffered a myocardial 
infarction, and that he has undergone a cardiac 
catheterization.  Both arteriosclerotic heart disease and 
coronary artery disease are considered to be synonymous with 
ischemic heart disease.  Thus, given the fulfillment of the 
two primary criteria, the presence of in-service edema and a 
post-service diagnosis of arteriosclerotic coronary heart 
disease, the Board finds that the facts are sufficient to 
support a grant of service connection for a heart disability 
as having been the result of the veteran's POW experience in 
service.


ORDER

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for the residuals of frozen 
feet is denied.

Entitlement to service connection for the residuals of 
malnutrition is denied.

Entitlement to service connection for an anxiety disorder is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis of the knees 
is denied.

Entitlement to service connection for arthritis of the 
shoulders is denied.


Entitlement to service connection for ischemic heart disease 
is granted.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 
- 27 -




